Judgment and order reversed on the facts and a new trial granted, with costs to the appellant to abide the event, unless the plaintiff shall, within ten days, stipulate to reduce the verdict to the sum of $55,000 as of the date of the rendition thereof, in which event the judgment is modified accordingly, and as so modified is, together with the order, affirmed, without costs of this appeal to either party, upon the ground that the finding of the jury to the effect that the first alleged cause of action was not barred by the Statute of Limitations is against the weight of the evidence, and the amount alleged in the complaint as the value of the services for which recovery is sought under the first cause of action is $25,000. All concur.